Citation Nr: 1144569	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1988 to December 1991, including service the Southwest Asia Theater of Operation from December 1990 to May 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision, by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The Veteran requested a Board hearing in his March 2008 Substantive Appeal; however, he subsequently withdrew that request.  


FINDINGS OF FACT

1.  PTSD had its onset in service.

2.  Resolving all reasonable doubt in his favor, the Veteran's hypertension is related to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's respective service connection claims.  As this represents a full grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for (I) PTSD, maintaining his psychiatric symptoms had their onset in service, are related to fear of hostile military activity while deployed in the Southwest Asia Theater of Operations and have persisted since separation, and (II) hypertension, maintaining the condition had its onset in service and/or is related to PTSD symptomatology.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

PTSD Claim

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Service records confirm the Veteran's service in the Southwest Asia Theater of Operations with the 109th Military Police Company, from December 18, 1990, to May 19, 1991.  While VA has not undertaken inquiry with the United States Army and Joint Services Records Research Center (JSSRC) to obtain definitive evidence that he or his unit was subjected to enemy attack while stationed in the Southwest Asia Theater of Operations, the Veteran provides an account of experiencing a fear of hostile military activity, to include fear of death and/or personal injury, and such is generally consistent with the circumstances, places and times of his tour of duty.  Thus, although he had a non-combat military occupational specialty, the relevant time and location of his deployment is consistent with experiencing the events and circumstances that presented actual or threatened death/serious injury.  What is more his account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  His account of in-service stressor is consistent with his service.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between his stressor and a diagnosis of PTSD.  In October 2006, the Veteran was provided a VA examination.  During the examination, the examiner reported the Veteran's account of in-service stressors, to include fear related to death/injury and hostile military activity.  Based on the Veteran's account, current examination findings and relevant medical evidence, the examiner indicated that the DSM-IV criteria for PTSD were met.  Then, the examiner conveyed that the Veteran's sufficiently confirmed stressors provided, at least a partial basis, for the diagnosis.  

The Veteran has also submitted a June 2006 private psychiatric evaluation.  This evaluation also reflects his account of sufficiently confirmed in-service stressors and a private psychologist's assessment that the DSM-IV criteria for PTSD were met.  Further, the private psychologist clearly opined both that the Veteran's psychiatric symptoms were continually present since his service in the Southwest Theater of Operation and that the present diagnosis is related to such service.  

As an initial matter, the Board finds the Veteran's account of in and post-service psychiatric symptomatology to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Additionally, as previously noted, the Veteran's claimed in-service stressors have been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  What is more, his account of in-service stressors and psychiatric symptomatology has remained consistent and is generally confirmed by the respective March 2008 statements of his mother and father.  These factors together make the Veteran's statements in this regard competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record addressing the determinative matter at hand weigh in favor of the Veteran's claim.  The June 2006 private psychiatric evaluation and October 2006 VA examination report clearly indicate that the Veteran's sufficiently confirmed stressors, at least in part, support a DSM-IV diagnosis of PTSD.  Significantly, both the VA examiner, who was a psychiatrist, and the private psychologist provided medical opinions reflecting consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Further, the October 2006 VA examination report was provided by a VA psychiatrist, permitting the report to properly serve as a basis to establish the claim.  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the Board finds the June 2006 private psychiatric evaluation and October 2006 VA examination report provide highly probative evidence in favor of the Veteran's claim.  Thus, service connection is warranted.  

Hypertension Claim 

At the outset, the Board notes that the evidence of record sufficiently establishes the Veteran's diagnosis with hypertension.  See "Diagnoses," VA Examination Rpt. Oct. 27, 2006.  As such, the analysis to follow will center on whether such condition is related to military service or any service-connected disability.  

The Veteran was provided an October 2006 VA examination.  At this time, the Veteran reported a long history of headaches and blurred vision for which he did not seek treatment.  Upon completion of appropriate examinations, the examiner diagnosed hypertension.  Then, in a January 2007 supplemental VA examination opinion, the examiner opined that the diagnosis condition was as likely as not related to PTSD symptomatology/manifestations, based on the medical evidence of record, VA examination findings and the Veteran's account of symptomatology.  

Although the Veteran is not competent to diagnose hypertension, given the specialized training and testing necessary, he is competent to provide an account of hypertension related symptomatology, to include headaches and blurred vision, because these are matters within his personal lay observation.  See Jandreau.  Further, the Veteran's account has remained generally consistent and tends to be supported by the medical evidence of record.  As such, to the extent his statements are relate to matters within lay observation, the Board finds the Veteran's account to be competent, credible and highly probative.  See Washington and Buchanan.

Further, the only medical opinion pertinent to the present analysis weighs in favor of the claim.  In the January 2007 supplemental examination opinion, the examiner indicated hypertension was likely caused, at least in part, by PTSD symptomatology.  Notably, the above adjudication granted service connection for PTSD.  Moreover, the VA examiner's opinion is highly probative because it reflects sufficient consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez.  In sum, the evidence indicates a current diagnosis of hypertension and the Veteran has provided a competent, credible and highly probative account of relevant symptomatology.  Moreover, the most probative medical evidence relates this diagnosis to service-connected PTSD symptomatology.  Thus, resolving all reasonable doubt in his favor, service connection for hypertension is warranted and the claim is granted.  


ORDER

Service connection for PTSD is granted.

Service connection for hypertension is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


